        Case 1:19-cv-09144-DLC Document 13-1 Filed 10/28/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                1: 19-cv-09144-VSB
1115 FIFTH AVENUE CORPORATION,

                                   Plaintiff,                   AFFIDAVIT OF
                                                                ALEXANDRA ROJE, ESQ.
                       vs.                                      IN SUPPORT OF
                                                                THE MOTION FOR
ADMIRAL INDEMNITY COMPANY and DOES 1                            ADMISSION
through 10, inclusive,                                          PRO HAC VICE

                                   Defendants.



STATE OF CALIFORNIA                    )
                                       ) ss.:
COUNTY OF LOS ANGELES                  )

ALEXANDRA ROJE, ESQ., being first duly sworn on oath, deposes and says:

    1. I am a partner of Lathrop Gage, LLP, located at 1888 Century Park East, Suite 1000. Los

Angeles, CA 90067-1623.

   2. I submit this affidavit m support of plaintiff 1115 Fifth Avenue Corporation's

("Plaintiffs") motion for my admission to appear pro hac vice in this action.

   3. I am a member in good standing of the Bar of the State of California and was admitted on

or around December 4, 2000. A current Certificate of Good Standing has been annexed hereto as

Exhibit 1. I am also admitted to the U.S. District Court for the Central District of California (2000),

U.S. District Court for the Southern District of California (2005), the U.S. District Court for the

Eastern District of California (2005), U.S. Court of Appeals for the Ninth Circuit (2001).

    4. I graduated magna cum laude from the University of California, Los Angeles in 1995 and

the University of California, Los Angeles School of Law in 2000.
        Case 1:19-cv-09144-DLC Document 13-1 Filed 10/28/19 Page 2 of 4




    5. I am a partner of Lathrop Gage, LLP's Insurance Recovery practice and have represented

 policyholder clients in a wide range of insurance coverage disputes involving directors' and

 officers' liability, product and environmental liability, employment practice liability, first-party

 property coverage, crime/fidelity coverage, and insurance coverage matters in bankruptcy

 proceedings.

    6. I have never been convicted of a felony.

    7. I have never been censured, suspended, disbarred or denied admission or readmission by

 any court.

     8. I do not have any disciplinary proceedings presently pending against me.

     9. I respectfully request that the Court enter the accompanying proposed Order granting

 Plaintiffs application, pursuant to Local Civil Rule 1.3, admitting me to practice before this Court

 pro hac vice.

 Dated: October 24, 2019
        ~..Ym:k~-effi.

        tor ~d._,-I             eu-

--~this             day of Oetober 2012




                                                  2
              Case 1:19-cv-09144-DLC Document 13-1 Filed 10/28/19 Page 3 of 4




CALIFORNIA JURAT WITH AFFIANT STATEMENT                                                              GOVERNMENT CODE § 8202
•
)\j See Attached Document (Notary to cross out lines 1-6 below)
0 See Statement Below (Lines 1-6 to be completed only by document signer[s], not Notary)




           Signature of Document Signer No. 1                            Signature of Document Signer No. 2 (if any)


     A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
     document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document.


State of Californ ia                                             Subscribed and sworn to (or affirmed) before me
 County of     /. !) $' ~efe5                                    on th is      df!Jh day of                {)eJ-ober , 2o_f}_,
                                                                 by             Date                                Month                      Year

                                                                 (1 )_      _____!_.!_             M""'-."""""'
                                                                                       / e....a.t==-=
                                                                                 /}--"-->                  vfi 14-
                                                                                                                n=t::["----L-/?c;=r-
                                                                                                                               v
                                                                                                                                 2?-+J   __,6=--
                                                                                                                                             _
                                                                 (and (2)_ _ _ _ _ _ _ _ _- ; - - - - - ),
                                                                                Name'rsJ... of Signer(3J_

                                                                 proved to me on the basis of satisfactory evidence
                                                                 to be the personj.sf who appeared before me.


                                                                 Signature            ~        Signature of Notary Public


                               Sea/
                   Place Notary Sea/ Above
 ------------------------------oPTIONAL ------------------------------
   Though this section is optional, completing this information can deter alteration of the document or
                    fraudulent reattachment of this form to an unintended document.
 Description of Attached Document
 Tit le or Type of Document : _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Document Date: _ _ _ _ _ __
 Num ber of Pages: _ _ Signer(s) Ot her Than Named Above: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •
 ©201 4 National Notary Association· www.NationaiNotary.org • 1-800-US NOTARY (1-800-876-6827)                                            Item #5910
 Case 1:19-cv-09144-DLC Document 13-1 Filed 10/28/19 Page 4 of 4

        The State Bar                                           OFFICE OF ATTORNEY REG ULATION
        of California                                                   & CONSUM ER RESOURCES
     180 Howard Street, San Francisco, CA 94105          888-800-3400      AttorneyRegulation@calbar.ca .gov




                        CERTIFICATE OF STANDING



                                                                         October 11, 2019




TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the State Bar, ALEXANDRA A.
LIVERMORE, #210566 was admitted to the practice of law in this state by the
Supreme Court of California on December 4, 2000; that at her request, on February
28, 2003, her name was changed to ALEXANDRA ANTOINETTE ROJE on the records
of the State Bar of California; that she has been since the date of admission, and is
at date hereof, an ACTIVE licensee of the State Bar of California; and that no
recommendation for discipline for professional or other misconduct has ever been
made by the Board of Trustees or a Disciplinary Board to the Supreme Court ofthe
State of California.




                                                  THE STATE BAR OF CALIFORNIA




                                                  Denise Velasco
                                                  Custodian of Records
